DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a joint body of different materials.
a method of manufacturing a joint body of different materials.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common feature --a joint body of different materials, comprising: a metal layer; and a resin layer provided on and in contact with one surface of the metal layer, wherein the metal layer comprises two or more etching grooves and two or more burrs provided on a surface of the metal layer adjacent to the etching grooves, wherein each of the two or more burrs form an acute angle with respect to the surface of the metal layer, wherein the resin layer is fixed to the metal layer by filling an interior of each of the two or more etching grooves, the surface of the metal layer, and a space between the two or more burrs with the resin laver, and wherein a ratio of a depth of each of the two or more etching grooves to a width of an entrance of each of the two or more etching grooves is 1 : 3 to 1 : 14-- cannot qualify as a special technical feature as it does not provide a contribution over the prior art because it is disclosed by Endo et al. (US 2011/0111214 A1) (see the international search report).
In particular, Endo teaches an integrally injection-molded aluminum/resin article, including an aluminum shape that has irregularities in a part of or the whole of a surface about which the molded resin is fixed to the aluminum shape ([0018]-[0021], [0028]-[0029], and [0037] of Endo).  Endo also teaches that the aluminum shape comprises a plurality of recesses from the irregularities ([0027] of Endo).  It is also taught by Endo that with regards to the plurality of recesses, a protrusion portion protruding in an [0037] of Endo).  Endo further teaches, in one example (Example 1), that the recesses can have an opening width of 0.1 µm to 30 µm and a depth of 0.1 µm to 30 µm ([0027] and [0084] of Endo), from which a person of ordinary skill in the art could have calculated the ratio of the depth to the width to be from 0.0033 [= (0.1 µm)/(30 µm)] to 300 [=(30 µm)/(0.1 µm)]; which anticipates the claimed ratio of --1 : 3 to 1 : 14--.  See MPEP §2131.03(I).  Therefore, the reference(s) specifically suggest(s) using the common elements as claimed. 
During a telephone conversation with Debodhonyaa Sengupta on 9 November 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Claim Objections
Claim 5 is objected to because of the following informalities:
With Regards to Claim 5:  Instant claim 5 recites "each of the two or more etching grooves is surrounded by two or more extending in a distal direction of the etching grooves" on lines 2 to 3, which appears to be a typographical error; recommend correcting this to read as "each of the two or more etching grooves is surrounded by the two or more burrs extending in a distal direction of the etching grooves".


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claims 1-9:  Instant claim 1 recites the limitation "a ratio of a depth of each of the two or more etching grooves to a width of an entrance of each of the two or more etching grooves is 1 : 3 to 1 : 14" on lines 11 to 12.  While the submitted instant disclosure provides written description support for the claim limitation; both the working examples of the applicants' invention and scanning electron microscope (SEM) images of the exemplary embodiments of their present invention provide measured values indicating that the width of the entrance (WE) of the grooves are smaller than the depth (D) the grooves (see figures 3A to 7D, Table 2, Table 4, Table 6, and Table 8).  (Simply put, the claims recite that the ratio of --1 : 3 to 1 : 14-- is for "D : WE", whereas the working examples and SEM images of the invention indicate said ratio should be for E : D".)  In the instant case, it is presumed that the working examples are within the scope of the claims.  As such, an issue of indefiniteness arises in that it would appear that the ratio of the depth to the width of the entrance should actually be 3:1 to 14:1, and not the claimed --1 : 3 to 1 : 14--.  While the claims will be examined as written, clarification is requested to obviate the issue of indefiniteness as indicated.  (In the instant case, since all the examples provided indicate that the depth of the grooves are all larger than the width of the entrance of the grooves, it would indicate that a ratio of the depth to the width of the entrance should be the opposite of what is actually claimed.  At present it is unclear if this was intended or a machine translation problem.)
Claims 2-9 depend upon claim 1, and are rejected for the same reasons above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 2011/0111214 A1).
Regarding Claim 1:  Endo teaches an integrally injection-molded aluminum/resin article, including an aluminum shape that has irregularities in a part of or the whole of a surface about which the molded resin is fixed to the aluminum shape ([0018]-[0021], [0028]-[0029], and [0037] of Endo).  Endo also teaches that the [0027] of Endo).  It is also taught by Endo that with regards to the plurality of recesses, a protrusion portion protruding in an overhanging-like shape from a part or the whole of the opening edge portion of the recess towards a center in an opening width direction ([0037] of Endo).  Endo further teaches, in one example (Example 1), that the recesses can have an opening width of 0.1 µm to 30 µm and a depth of 0.1 µm to 30 µm ([0027] and [0084] of Endo), from which a person of ordinary skill in the art could have calculated the ratio of the depth to the width to be from 0.0033 [= (0.1 µm)/(30 µm)] to 300 [=(30 µm)/(0.1 µm)]; which anticipates the claimed ratio of --1 : 3 to 1 : 14--.  See MPEP §2131.03(I).
Regarding Claim 2:  Endo teaches that the width of the entrance of each of the two or more etching grooves is 0.1 µm to 30 µm ([0027] and [0084] of Endo); which anticipates the claimed range of --10 µm or more and 25 µm or less--.  See MPEP §2131.03(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2014-065288 A).
Regarding Claim 1:  Ikeda discloses a composite molded body (ref. #1) comprising a flat metal molded body (ref. #10) and a flat resin molded body (ref. #20) joined and integrated thereon, wherein the joint surface (ref. #12) of the flat metal molded body comprises a pore group (ref. #30) composed of independent pores (ref. #31) having a protrusion group (ref. #32) of projections formed on the surface around the opening of the pores (figures 1, 3, 4, 5, and [0013] of Ikeda).  Ikeda also discloses that the composite molded body is joined in a state where the resin has entered the groove/pore group of the flat metal molded body and the protrusion group is further embedded in the resin (figure 1, [0013] and [0014] of Ikeda).  It is also disclosed by Ikeda that the pores or grooves can have a depth (F) of from 10 to 2000 µm ([0020] of Ikeda).  Ikeda further discloses that the aspect ratio (F/D) of the depth to the opening diameter of the pores (or grooves) (D) can be adjusted, and that the cross-sectional shape of the pores (or grooves) can have an angle where the two sides with respect to the portion corresponding to the base of the triangular pore (or groove) can be from 45° to less than 90°, or can be less than 45° ([0021] of Ikeda). 
Ikeda discloses the claimed joint body and that in one embodiment that the ratio of the depth to the width of the entrance for each of the two or more etching grooves can be 1:2.4 (extrapolated from figure 4 (the one with the shallow most grooves)), but does not explicitly recite that --a ratio of a depth of each of the two or more etching grooves to a width of an entrance of each of the two or more etching grooves is 1:3 to 1:14--.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have adjusted the aspect ratio of the depth to entrance diameter to be between 1:3 and 1:14, since such a modification would have involved a See MPEP §2144.04(IV)(A).  (In the instant case, a person skilled in the art could have adjusted the width of the entrance to be much larger than the depth of the formed pore (or groove) in order to have made the depth to width ration be in the claimed range of 1:3 to 1:14.)  
Regarding Claim 2:  Ikeda discloses that the width of the entrance of each of the two or more etching grooves is 0.1 µm to 30 µm ([0027] and [0084] of Endo); which anticipates the claimed range of --10 µm or more and 25 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 3:  Ikeda discloses that the depth of each of the two or more etching grooves can be from 10 to 2000 µm (e.g. 73 µm and 193 µm) (figure 3 and [0020] of Ikeda); which anticipates the claimed range of --50 µm or more and 250 µm or less--.
Regarding Claim 4:  Ikeda discloses that a width of a center of each of the two or more etching grooves is on average around 22 µm (extrapolated from figure 3 (the one with the shallow most grooves)), and that the width of the entrance of each of the two or more etching grooves is on average around 52 µm (extrapolated from figure 3 (the one with the shallow most grooves)); from which a person of ordinary skill in the art could have calculated a ratio of a width of a center of each of the two or more etching grooves to the width of the entrance of each of the two or more etching grooves to be 1:2.4; which anticipates the claimed range of --1:1.3 to 1:3--.  See MPEP §2131.03(I).
Regarding Claim 5:  Ikeda discloses that each of the two or more etching grooves is surrounded by two or more burrs extending in a distal direction of the etching figures 3 to 6), but does not explicitly disclose that --an angle between each of the two or more burrs and the surface of the metal layer is 30° or more and 80° or less--.  However, one can visually determine that the angle between the burr and surface can be around 75° (figures 3 to 6 of Ikeda); which anticipates the claimed range of --30° or more and 80° or less--.
Regarding Claim 6:  Ikeda discloses that the width of the center of the etching groove can be on average around 22 µm in some embodiments (extrapolated from figure 3 (the one with the shallow most grooves)); which anticipates the claimed range of --15 µm or more and 30 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 7:  Ikeda discloses that the length from one end to an opposite end of each of the two or more burrs can be formed to be on average around 50 µm in some embodiments (extrapolated from figure 3 (the one with the shallow most grooves)); which anticipates the claimed range of --25 µm or more and 80 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 8:  Ikeda discloses that a height of each of the two or more burrs can be formed to be on average around 44 µm in some embodiments (extrapolated from figure 3 (the one with the shallow most grooves)); which anticipates the claimed range of --30 µm or more and 100 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 9:  Ikeda discloses that a distance from one end of an etching groove having the largest depth to an end of another etching groove can be around 160 µm (extrapolated from figure 3 (the one with the shallow most grooves)); which anticipates the claimed range of --50 µm or more and 1,000 µm or less--.  See MPEP §2131.03(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781